Title: From Thomas Jefferson to David Humphreys, with Levi Lincoln, [17] March 1801
From: Jefferson, Thomas,Lincoln, Levi
To: Humphreys, David



Sir,
Department of StateWashington [17] March 1801

Mr. Madison the Secretary of State being not yet arrived at this place, and a favorable apportunity of addressing you, offering itself by a government vessel going to France with our late convention with that country, I avail myself of it being authorized by the President of the United States to perform the duties of this department per interim. The Country in which you reside having as well in itself, as in its foreign possessions many interesting relations with ours, its government will naturally be anxious, on the late entire change of administration, to learn something of its dispositions towards that government. I therefore embrace this early occasion of authorising you to assure them on the part of the President that he considers the relations of friendship and commerce subsisting between the two nations as among the first in importance to the interests and prosperity of those over whom he presides, that he will cause to be observed with fidelity all the offices of good neighborhood towards the adjoining possessions of Spain, and particularly encourage the  Indians, neighbor to both countries, in the preservation of peace and friendship with its subjects, firmly persuaded, from the long established character of the Spanish government for rectitude and good faith, that it will reciprocate towards us dispositions which may so much contribute to mutual interest and prosperity.
The President learns with regret on his coming to the helm of government that the two countries will no longer be benefited by the intermediation of the Chevalier de Yrujo the present envoy of Spain residing here: the good sense, honor and friendly dispositions of that gentleman could not fail to render him an useful organ of communication between the two countries, and he will carry with him our best wishes for his personal welfare, this testimony in his favor is but an act of justice to him, and is rendered as such with sincerity and satisfaction. Be pleased to communicate it to his government. I am desired by the President to recall to your recollection that previous to your departure from New York on your appointment to the court of Lisbon, he informed you of a rule of practice which he had recommended to General Washington and which was approved by him, as one to which we would conform generally, that no person should remain in foreign mission beyond the term of six or seven years. In a country changing so rapidly as this does, one who has been absent that term knows little more of it than an entire stranger, you were probably sensible of this during the first, tho’ a short term of your absence in Europe; You have now been absent nearly eleven years, the change has never been greater than within that period, of this you will be more sensible on your return than those who have remained here. The President on this consideration solely, proposes shortly to name a successor to you, of which this intimation is given at present that you may have the more time for those preparatory arrangements which such a circumstance may require, not doubting that yourself will be sensible of the expediency of observing a condition deemed useful for the public, and notified at the time of your appointment, the President wishes to consider this return as consistent with your own desires, and to make the nomination on that ground, this will take place at an early period, but the precise time of departure of your successor cannot now be ascertained, so however as to secure you time for a passage before the winter sets in.
I have the honor to be &c.

Levi Lincoln

